DETAILED ACTION
The communication dated 10/18/2021 has been entered and fully considered.
Claims 1-12 and 19 have been cancelled. Claim 13 and 20 has been amended. Claims 13-18 and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, see pg. 5, filed 10/18/2021, with respect to the rejection(s) of claim(s) 13 under § 102 have been fully considered and are persuasive. The Applicant argues that AOTA, SUTCLIFFE, MURPHREE and DICKENS do not teach purifying at least a portion of the displaced fluid via a purification unit based on the determined ratio of inert process gas contained in the displaced fluid. The Examiner agrees that AOTA, SUTCLIFFE, MURPHREE and DICKENS do not explicitly teach this purifying step. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 12, “ration” should read “ratio”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim states “collecting at least a portion of the displaced fluid, and/or purifying at least a portion of the displaced fluid via a purification unit to increase the ration of inert process gas contained in the displaced fluid” in lines 10-13. It is unclear whether the displaced fluid is required to be purified. The claim as written does not need the displaced fluid to be purified, nor be purified via a purification unit; the displaced fluid can be optionally purified; however, the limitation “before being purified” in line 8 indicates that the displaced fluid must always be purified and is therefore required. For the purpose of compact prosecution, the Examiner is interpreting the purification as optional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foret et al. (U.S. PGPUB 2018/0117675), hereinafter FORET.
Regarding claim 13, FORET teaches: A method for additively manufacturing three-dimensional objects (FORET teaches a method for generative manufacture of a three-dimensional component in a processing chamber [Abstract]) by means of successive layerwise selective irradiation and consolidation of layers of a build material (FORET teaches production of a three-dimensional component in layers by utilizing a powder bed and laser beam [0027; 0061]), the method comprising: flowing an inert process gas through a chamber to at least partially displace a volume of fluid from the chamber as a displaced fluid (FORET teaches a process gas used in the process consists of an inert gas [0064]. FORET teaches part of the process gas can be extracted from the processing chamber (1) through an outlet (15) conveyed through the recirculation line (14) and once again returned into the processing chamber through the inlet (16) [0066].), wherein the chamber is configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three- dimensional objects (FORET teaches a processing chamber (1) that serves as production space for the three-dimensional component (2) [0057; Fig. 1]); determining, before being purified, a ratio of inert process gas contained in the displaced fluid (FORET teaches a measuring sensor (12) is provided for determining the hydrogen content of the process gas being conveyed through the recirculation line (14) and a lambda probe (13) is provided for determining the oxygen content of The value for the hydrogen content is determined by the sensor and is transmitted to the control unit [0080]. The determined value for the hydrogen content is then used in the control unit (11) for correcting the determined value for the oxygen content [0080]. Having a value of hydrogen and oxygen would inherently give a ratio of the inert gas in the process gas as well.); and, based on the ratio, feeding back at least a portion of the displaced fluid, collecting at least a portion of the displaced fluid, and/or purifying at least a portion of the displaced fluid via a purification unit to increase the ration of inert process gas contained in the displaced fluid (FORET teaches based on the determined content values, the process gas composition in the processing chamber is then controlled in dependence on the corrected value for oxygen content. For this purpose, part of the original process gas atmosphere can be discharged through the line (18), which Examiner is interpreting as collecting [0080]. FORET teaches a control valve (17) is provide in the recirculation line (14) in order to adjust the amount of gas being returned into the processing chamber, which is bed fed back into the chamber [Fig. 1; 0066]. FORET also teaches a line (18) branches off the recirculation line (14) and makes it possible to extract the process gas being conveyed through the recirculation line (14), with the line (18) provided with a control valve (19) [0066].).
Regarding claim 14, FORET teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into the chamber (FORET teaches a control valve (17) is provide in the recirculation line (14) in order to adjust the amount of gas being returned into the processing chamber, which is bed fed back into the chamber [Fig. 1; 0066].
Regarding claim 16, FORET teaches: wherein the displaced fluid is collected if the ratio exceeds a threshold (FORET teaches based on the determined content values, the process gas composition in the processing chamber is then controlled in dependence on the corrected value for oxygen content. For this purpose, part of the original process gas atmosphere can be discharged through the line (18), which Examiner is interpreting as collecting [0080]. FORET teaches predefined maximum values for the process gas [0047]).
Claim(s) 13-14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foret et al. (U.S. PGPUB 2018/0117713), hereinafter FORET 2.
Regarding claim 13, FORET 2 teaches: A method for additively manufacturing three-dimensional objects (FORET 2 teaches a method for generative manufacture of a three-dimensional component in a processing chamber [Abstract]) by means of successive layerwise selective irradiation and consolidation of layers of a build material (FORET 2 teaches production of a three-dimensional component in layers by utilizing a powder bed and laser beam [0032; 0062]), the method comprising: flowing an inert process gas through a chamber to at least partially displace a volume of fluid from the chamber as a displaced fluid (FORET 2 teaches circulating gas is used in the process and an inert gas is added to the circulating gas mixture [0039], which would inherently be displaced when recirculating.), wherein the chamber is configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three- dimensional objects (FORET 2 teaches a processing chamber (1) that serves as production space for the three-dimensional component (2) [0057; Fig. 1]); determining, before being purified, a ratio of inert process gas contained in the displaced fluid (FORET 2 teaches a measuring sensor (12) is provided for determining the hydrogen content of the process gas being conveyed through the recirculation line (14) and a lambda probe (13) is The value for the hydrogen content is determined by the sensor and is transmitted to the control unit [0082]. The determined value for the hydrogen content is then used in the control unit (11) for correcting the determined value for the oxygen content [0082]. Having a value of hydrogen and oxygen would inherently give a ratio of the inert gas in the process gas as well.); and, based on the ratio, feeding back at least a portion of the displaced fluid, collecting at least a portion of the displaced fluid, and/or purifying at least a portion of the displaced fluid via a purification unit to increase the ration of inert process gas contained in the displaced fluid (FORET 2 teaches all or only a part of the circulating gas is returned to the processing chamber after the water vapor has been condensed out. If the oxygen content, hydrogen content and/or water vapor content in the process gas is too high, for example, a part of the circulating gas is rejected and replaced with inert gas, which is fed into the processing chamber [0046].).
Regarding claim 14, FORET 2 teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into the chamber (FORET 2 teaches a control valve (17) is provide in the recirculation line (14) in order to adjust the amount of gas being returned into the processing chamber, which is bed fed back into the chamber [Fig. 1; 0067].
Regarding claim 16, FORET 2 teaches: wherein the displaced fluid is collected if the ratio exceeds a threshold (FORET 2 teaches based on the determined content values, the process gas composition in the processing chamber is then controlled in dependence on the corrected value for oxygen content. For this purpose, part of the original process gas atmosphere can be discharged through the line (18), which Examiner is interpreting as collecting [0080]. FORET 2 teaches predefined maximum values for the process gas [0054]).
Regarding claim 18, FORET 2 teaches: wherein the displaced fluid is fed back if the ratio exceeds a threshold (FORET 2 teaches a gas containing no oxygen (inert) is added to the circulating gas and/or the processing chamber, if the value of the oxygen content is still greater than a predefined comparison value after the reaction [0054]. The process gas is still fed back if the oxygen value is above the threshold with more inert gas.).
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AOTA (U.S. PGPUB 2019/0299289).
Regarding claim 13, AOTA teaches: A method for additively manufacturing three-dimensional objects by means of successive layerwise selection irradiation and consolidation of layers of a build material (AOTA teaches an additive manufacturing device for manufacturing a three-dimensional object by spreading powder, forming a solidified layer by scanning the powder with a beam to melt the power, and adding the solidified layer [0008] and a process for forming layers [0017]), the method comprising: flowing an inert process gas through a chamber to at least partially displace a volume of fluid from the chamber as a displaced fluid (AOTA teaches inside the reduced-pressure chamber (14) is provide with a nozzle (30) so that an inert gas such as argon gas can be supplied into the reduced-pressure chamber (14) [0019]. AOTA teaches since the additive manufacturing device can perform vacuum manufacturing in which the manufactured object is manufactured in the reduced-pressure atmosphere, a gaseous impurity concentration in the manufacturing atmosphere can be lowered [0019]), wherein the chamber is configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three-dimensional objects (AOTA teaches the reduced-pressure ; determining, before being purified, a ratio of inert process gas contained in the displaced fluid (AOTA teaches the flow rate control device (22) calculates the flow rate of Ar gas flowing from the flow meter (19) based on the proportion of the gaseous impurities measured by the impurity analyzer (21) and outputs the calculated flow rate of Ar gas as a flow rate control signal to the flow meter (19) [0026]. AOTA measures the proportion of the gaseous impurities, which may include nitrogen [0020] and it would also inherently measure the proportion of argon gas as well [0026]); and, based on the ratio, feeding back at least a portion of the displaced fluid, collecting at least a portion of the displaced fluid, and/or purifying at least a portion of the displaced fluid via a purification unit to increase the ration of inert process gas contained in the displaced fluid (AOTA teaches the proportion of the impurities is removed by the vacuum pump (20) after the ratio is determined by the controller [0025], which Examiner is interpreting as being collected).
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL.
Regarding claim 13, HASSEL teaches: A method for additively manufacturing three-dimensional objects (HASSEL teaches a process for manufacturing of a three-dimensional component in a processing chamber [Abstract; Fig. 7]) by means of successive layerwise selective irradiation and consolidation of layers of a build material (HASSEL teaches additively fabricating an article from a powder layer-by-layer in a work space in the chamber [Fig. 7; Abstract]), the method comprising: flowing an inert process gas through a chamber to at least partially displace a volume of fluid from the chamber as a displaced fluid (HASSEL teaches an additive manufacturing process can be conducted in a chamber (22) with an inert cover gas, such , wherein the chamber is configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three- dimensional objects (HASSEL teaches the chamber (22) is used is where the additive manufacturing process takes place [0032; Figs. 1, 7]); determining, before being purified, a ratio of inert process gas contained in the displaced fluid (HASSEL teaches sensors can be included to monitor and control the composition mixture, which would inherently determine the ratio of inert gas in the removed cover gas [0035]. HASSEL teaches a plurality of sensors (650) are designated throughout the apparatus (620) [Fig. 7]. HASSEL teaches one or more of the sensors is an oxygen sensor and one or more of the sensors is a water/moisture sensor [0057]. It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to have a sensor monitor and control the composition after the particle filters (528a1 and 528a2) as shown in Figure 7, for further monitoring and controlling the apparatus (620) [0057]. HASSEL also shows the sensors after the particle filters are also positioned before the inert gas can go to a gas scrubber (128b), which is a purification device [0036], or the gas can bypass the purification device (128b) [Fig. 7; 0057].); and, based on the ratio, feeding back at least a portion of the displaced fluid, collecting at least a portion of the displaced fluid, and/or purifying at least a portion of the displaced fluid via a purification unit to increase the ration of inert process gas contained in the displaced fluid (HASSEL teaches after the gas impurities are removes from the cover gas in the recirculation loop, the clean cover gas can be recirculated to be fed back into the chamber [0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foret et al. (U.S. PGPUB 2018/0117675), hereinafter FORET, in view of MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE.
Regarding claim 15, FORET teaches all of the claimed limitations as suggested above, but is silent as to feeding back the gas into a different chamber. In the same field of endeavor, additive manufacturing, MURPHREE teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into a different chamber configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three-dimensional objects (MURPHREE teaches purging may comprise evacuating of a gas from one or more segments (e.g., a processing chamber, ancillary chamber, a build module, and/or filtering mechanism) of the 3D printing system [0283]. MURPHREE teaches purging may be performed on selectable segments of the 3D printing system [0283], therefore, the feeding back can be configured into a different chamber, such as the ancillary chamber.). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify FORET, by feeding back gas into a different segment, as suggested by MURPHREE, in order to reduce the amount of debris in an atmosphere of the enclosure [0010].
Regarding claim 18, MURPHREE further teaches: wherein the displaced fluid is fed back if the ratio exceeds a threshold (MURPHREE teaches purging a segment may comprise controlling (e.g., reducing, lowering, and/or maintaining) a level of a reactive agent (e.g., .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foret et al. (U.S. PGPUB 2018/0117675), hereinafter FORET, in view of Heinrich et al. (U.S. PGPUB 2004/0037954), hereinafter HEINRICH.
Regarding claim 17, FORET teaches all of the claimed limitations as stated above, but is silent as to wherein at least a portion of displaced fluid that is collected is stored for a subsequent additive manufacturing step, pre-processing step and/or post- manufacturing step for the three-dimensional objects. In the same field of endeavor, storage, HEINRICH teaches the recovered gas component is collected in a tank and supplied to some other application [0020]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FORET, by collecting the gas in a tank and supply it to some other application, as suggested by HEINRICH, in order for cost savings and recovery is economically very advantageous [0020].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foret et al. (U.S. PGPUB 2018/0117675), hereinafter FORET, in view of Baksh et al. (U.S. PGPUB 2004/0216609), hereinafter BAKSH.
Regarding claim 20, FORET is silent as to wherein purifying at least a portion of the displaced fluid comprises purifying until the ratio comprises at least 90% inert process gas. In the same field of endeavor, recycling systems, BAKSH teaches a gas recycling system the recycles contaminated gas to an application such that recovery of the gas is greater than 55%, preferably greater than 95% [0014]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FORET, by having a recovery of the gas be greater than 55%, preferably greater than 95%, as suggested by BAKSH, in order to increase usage rate of the gas and lower costs [0015]. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foret et al. (U.S. PGPUB 2018/0117713), hereinafter FORET 2, in view of MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE.
Regarding claim 15, FORET 2 teaches all of the claimed limitations as suggested above, but is silent as to feeding back the gas into a different chamber. In the same field of endeavor, additive manufacturing, MURPHREE teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into a different chamber configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three-dimensional objects (MURPHREE teaches purging may comprise evacuating of a gas from one or more segments (e.g., a processing chamber, ancillary chamber, a build module, and/or filtering mechanism) of the 3D printing system [0283]. MURPHREE teaches purging may be performed on selectable segments of the 3D printing system [0283], therefore, the feeding back can be configured into a different chamber, such as the ancillary chamber.). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify FORET 2, by feeding back gas into a different segment, as .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foret et al. (U.S. PGPUB 2018/0117713), hereinafter FORET 2, in view of Heinrich et al. (U.S. PGPUB 2004/0037954), hereinafter HEINRICH.
Regarding claim 17, FORET 2 teaches all of the claimed limitations as stated above, but is silent as to wherein at least a portion of displaced fluid that is collected is stored for a subsequent additive manufacturing step, pre-processing step and/or post- manufacturing step for the three-dimensional objects. In the same field of endeavor, storage, HEINRICH teaches the recovered gas component is collected in a tank and supplied to some other application [0020]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FORET 2, by collecting the gas in a tank and supply it to some other application, as suggested by HEINRICH, in order for cost savings and recovery is economically very advantageous [0020].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foret et al. (U.S. PGPUB 2018/0117713), hereinafter FORET 2, in view of Baksh et al. (U.S. PGPUB 2004/0216609), hereinafter BAKSH.
Regarding claim 20, FORET 2 is silent as to wherein purifying at least a portion of the displaced fluid comprises purifying until the ratio comprises at least 90% inert process gas. In the same field of endeavor, recycling systems, BAKSH teaches a gas recycling system the recycles contaminated gas to an application such that recovery of the gas is greater than 55%, preferably greater than 95% [0014]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FORET 2, by having . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOTA (U.S. PGPUB 2019/0299289) in view of Clark et al. (U.S. PGPUB 2006/0032441), hereinafter CLARK.
Regarding claim 14, AOTA teaches all of the limitations as stated above, but is silent as to: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into the chamber. In the same field of endeavor, additive manufacturing, CLARK teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into the chamber (CLARK teaches the inert gas is pumped from the chamber and is recirculated back to the chamber (10) [0017]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOTA by recirculating the inert gas, as suggested by CLARK, in order to use the recirculated gas for cooling gas or shielding gas in the material deposition process [0007-0008]. 
Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOTA (U.S. PGPUB 2019/0299289), in view of MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE.
Regarding claim 15, AOTA teaches all of the claimed limitations as suggested above, but is silent as to feeding back the gas into a different chamber. In the same field of endeavor, additive manufacturing, MURPHREE teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into a different chamber configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three-dimensional objects (MURPHREE teaches purging may comprise evacuating of a gas from one or more segments (e.g., a processing chamber, ancillary chamber, a build module, and/or filtering mechanism) of the 3D printing system [0283]. MURPHREE teaches purging may be performed on selectable segments of the 3D printing system [0283], therefore, the feeding back can be configured into a different chamber, such as the ancillary chamber.). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify AOTA, by feeding back gas into a different segment, as suggested by MURPHREE, in order to reduce the amount of debris in an atmosphere of the enclosure [0010].
Regarding claim 16, MURPHREE further teaches: wherein the displaced fluid is collected if the ratio exceeds a threshold 
Regarding claim 18, MURPHREE further teaches: wherein the displaced fluid is fed back if the ratio exceeds a threshold (MURPHREE teaches purging a segment may comprise controlling (e.g., reducing, lowering, and/or maintaining) a level of a reactive agent (e.g., oxidizing gas) such that the reactive agent level may be within a pre-determined (e.g., configurable) threshold value, within the segment [0287]. The reactive agent is inherently fed back to a segment if it’s within a threshold value. MURPHREE teaches the purging can occur if the level is above a second threshold value [0290]. MURPHREE also teaches a recycling mechanism outputs a gas with a reduced amount of a debris [0010] or removes a reactive species from the gas via a filter [0010], which Examiner is interpreting removing as collecting since filters inherently collect material.).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOTA (U.S. PGPUB 2019/0299289), and MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, as applied to claim 16 above, and further in view of Heinrich et al. (U.S. PGPUB 2004/0037954), hereinafter HEINRICH.
Regarding claim 17, AOTA and MURPHREE teaches all of the claimed limitations as stated above, but is silent as to wherein at least a portion of displaced fluid that is collected is stored for a subsequent additive manufacturing step, pre-processing step and/or post- manufacturing step for the three-dimensional objects.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOTA (U.S. PGPUB 2019/0299289), and Clark et al. (U.S. PGPUB 2006/0032441), hereinafter CLARK, as applied to claim 19 above, and further in view of Baksh et al. (U.S. PGPUB 2004/0216609), hereinafter BAKSH.
Regarding claim 20, AOTA and CLARK are silent as to wherein purifying at least a portion of the displaced fluid comprises purifying until the ratio comprises at least 90% inert process gas. In the same field of endeavor, recycling systems, BAKSH teaches a gas recycling system the recycles contaminated gas to an application such that recovery of the gas is greater than 55%, preferably greater than 95% [0014]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify AOTA and CLARK, by having a recovery of the gas be greater than 55%, preferably greater than 95%, as suggested by BAKSH, in order to increase usage rate of the gas and lower costs [0015]. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL, in view of Clark et al. (U.S. PGPUB 2006/0032441), hereinafter CLARK.
Regarding claim 14, HASSEL teaches all of the limitations as stated above, but is silent as to: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into the chamber. In the same field of endeavor, additive manufacturing, CLARK teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into the chamber (CLARK teaches the inert gas is pumped from the chamber and is recirculated back to the chamber (10) [0017]). It would have been obvious to one of ordinary skill in the art at the time of the effective . 
Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL, in view of MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE.
Regarding claim 15, HASSEL teaches all of the claimed limitations as suggested above, but is silent as to feeding back the gas into a different chamber. In the same field of endeavor, additive manufacturing, MURPHREE teaches: wherein feeding back at least a portion of the displaced fluid comprises feeding back at least a portion of the displaced fluid into a different chamber configured for an additive manufacturing step, a pre-processing step and/or a post-manufacturing step for the three-dimensional objects (MURPHREE teaches purging may comprise evacuating of a gas from one or more segments (e.g., a processing chamber, ancillary chamber, a build module, and/or filtering mechanism) of the 3D printing system [0283]. MURPHREE teaches purging may be performed on selectable segments of the 3D printing system [0283], therefore, the feeding back can be configured into a different chamber, such as the ancillary chamber.). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify HASSEL, by feeding back gas into a different segment, as suggested by MURPHREE, in order to reduce the amount of debris in an atmosphere of the enclosure [0010].
Regarding claim 16, MURPHREE further teaches: wherein the displaced fluid is collected if the ratio exceeds a threshold (MURPHREE teaches that purging (controlling (e.g., reducing, lowering, and/or maintaining) a level of a reactive agent (e.g., oxidizing gas) [0287]) is 
Regarding claim 18, MURPHREE further teaches: wherein the displaced fluid is fed back if the ratio exceeds a threshold (MURPHREE teaches purging a segment may comprise controlling (e.g., reducing, lowering, and/or maintaining) a level of a reactive agent (e.g., oxidizing gas) such that the reactive agent level may be within a pre-determined (e.g., configurable) threshold value, within the segment [0287]. The reactive agent is inherently fed back to a segment if it’s within a threshold value. MURPHREE teaches the purging can occur if the level is above a second threshold value [0290]. MURPHREE also teaches a recycling mechanism outputs a gas with a reduced amount of a debris [0010] or removes a reactive species from the gas via a filter [0010], which Examiner is interpreting removing as collecting since filters inherently collect material.).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL, and MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, as applied to claim 16 above, and further in view of Heinrich et al. (U.S. PGPUB 2004/0037954), hereinafter HEINRICH.
Regarding claim 17, HASSEL and MURPHREE teaches all of the claimed limitations as stated above, but is silent as to wherein at least a portion of displaced fluid that is collected is stored for a subsequent additive manufacturing step, pre-processing step and/or post- manufacturing step for the three-dimensional objects. In the same field of endeavor, storage, HEINRICH teaches the recovered gas component is collected in a tank and supplied to some other application [0020]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL and MURPHREE, by collecting the gas in a tank and supply it to some other application, as suggested by HEINRICH, in order for cost savings and recovery is economically very advantageous [0020].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel (U.S. PGPUB 2016/0207147), hereinafter HASSEL, in view of Baksh et al. (U.S. PGPUB 2004/0216609), hereinafter BAKSH.
Regarding claim 20, HASSEL is silent as to wherein purifying at least a portion of the displaced fluid comprises purifying until the ratio comprises at least 90% inert process gas. In the same field of endeavor, recycling systems, BAKSH teaches a gas recycling system the recycles contaminated gas to an application such that recovery of the gas is greater than 55%, preferably greater than 95% [0014]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HASSEL, by having a recovery of the gas be greater than 55%, preferably greater than 95%, as suggested by BAKSH, in order to increase usage rate of the gas and lower costs [0015]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748